DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  

Status of Claims
	Claims 1, 4-7, 9-12, 15-18, 20-23, 26-35, 37, 38, and 40 are currently pending and rejected.
	Claims 2, 3, 8, 13, 14, 19, 24, 25, 36, and 39 are cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-7, 9-12, 15-18, 20-23, 26-35, 37, 38, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards a way of flagging a transaction value based on a perceived discrepancy, thus the present claims fall under the “mental processes” grouping.  The present claims also recite a fundamental economic practice, thus they also fall under the “certain method of organizing human activity” grouping.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device and payment processing system.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1, 4-7, 9-12, 15-18, 20-23, 26-35, 37, 38, and 40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1, 4-7, 9-12, 15-18, 20-23, 26-35, 37, 38, and 40 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The claims are directed towards a way of flagging a transaction value based on a perceived discrepancy, because claim 1 explicitly recites, “flagging the transaction value in the database when the transaction value differs by one digit from the first and second amount, or when the transaction value differs from the second amount and the second amount is determined to have a specified degree of accuracy based on the predetermined surety level”.  Flagging data based on a perceived value discrepancy constitutes: observation, evaluation, judgement, each of which is a concept performed by the human mind making the steps mental processes.  Guidance, 84 Fed. Reg. at 52, citing Mayo, 566 U.S. at 71.
The present claims are also directed to a way of “clearing [check] information to make funds accessible to a payee,” it is also directed to a commercial interaction/fundamental economic principle because clearing a check once validated for accuracy is a requirement for payment— the engine of transactional commerce. Commercial or legal interactions and fundamental economic activities are certain forms of methods of organizing human activities, which are judicial exceptions that fall within the purview of the abstract ideas articulated in the recent Guidance. Guidance, 84 Fed. Reg. at 52, citing Alice 573 U.S. at 219—220. Indeed, the Federal Circuit has recognized that the patent-ineligible end of the spectrum includes commercial and legal interactions. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Prong Two
Turning to the second prong of the “directed to” test, claim 1 only generically requires “a scanner,” “a comparison module,” “a network data channel,” “a correction module” and “a server.” These components are described in the Specification at a high level of generality. See Spec. 11:18— 12:2, 13:14—16:2, Figs. 1, 3. We fail to see how the generic recitations of these most basic computer components and/or of a system, so integrate the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53.  There is no indication in the Specification that the operations recited in independent claim 1 invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components (i.e., a particular machine), or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLCv. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014).  There is also no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Thus, the claims recite the judicial exception of a mental process and a commercial interaction/fundamental economical principle that are not integrated into a practical application.
Applicant argued that the recited claims recite a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount and a correction module which is computer database accessible by operators at remote locations, and these limitations require a processor and system that cannot be practically applied in the mind.  Examiner points out that the scanner limitation is well-understood, routine, and conventional in the field of remote banking.  The cited references Foth’198 (see paragraph 0018-0019 0022, and 0031) and Foth’642 (see paragraph 0003, 0014-0016, and 0018-0019) clearly teach “providing a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount”.   
Examiner also notes correction module limitation is only mentioned in one paragraph of the specification.  Page 12, line 3-10 of the specification discloses, “If such errors are detected, the check information may be sent to a correction module 36 to cure the discrepancy.  The correction module may be a computer database accessible by operators at remote locations, for example.  Once the check information is cleared form the correction module, the funds indicated on the check may be made accessible to the payee”.  The specification does not make it clear that the correction is done buy a computer control logic.  Yet, the specification discloses the correction module is accessible by human operators.  In page 4 and 5, the specification discloses “before flagging said transaction value, a transaction value is manually entered into a database if the first amount is not the same as the second amount” and page 8 discloses “the negotiable instrument value may also be entered manually”.  It is actually implied that a human operator is manually correcting the discrepancy.  Even if the correction is performed electronically by a computer processor, the claims and the specification recite the correction step in a high level of generality that it does not indicate an integration into practical application or an inventive concept. 
Applicant argued that at the time of invention (October 2007), smart phone usage was not commonplace, let alone a communications interface that allows software and data to be transferred between computer system and external devices via a cellular phone link.  Examiner disagrees and points out that the first Apple iPhone was announced in January 2007 and went on sale in June 2007.  Before the iPhone, the first Blackberry smartphone was released in 2002, and the Blackberry smartphone supported push email, mobile telephone, text messaging, Internet faxing, web browsing and other wireless information services.  Moreover, many feature phones (non-smartphone) made by Nokia, Sony-Ericsson, etc. already had Internet capability via cellular network prior to the present application.  To support this argument, Examiner cites Pond et al. (Pub. No.: US 2004/0030601), which teaches “mobile phone can be used as a means for data transfer between the portable computer and some other data processing equipment through a radio communication network”, and for establishing a connection to banks (see paragraph 0018).  It is evident that mobile banking via cellular network was already known in 2003, and definitely by 2007, it was already commonplace.  The recitation of “a communications interface that allows software and data to be transferred between computer system and external devices via a cellular phone link” does not improve the functioning of computer or mobile phone, and thus fails to integrate the abstract idea into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
The additional elements other than the abstract idea in the claims are a computer, a scanner, a comparison module, and a correction module.  These generic computer elements are claimed to perform their basic functions of scanning, obtaining data, storing data, transmitting data, comparing data, flagging data, and correcting data.  The recitation of the computer elements amounts to mere instructions to implement the abstract idea on a computer.  Taking the additional elements individually and in combination, the computer components at each step of the remote deposit process perform purely generic computer functions.  Moreover, Applicant's specification clearly describes that the present concept is performed by "general-purpose computer" (see page 13-15, Applicant mentions general-purpose computer in many instances).  As such, there is no improvement to the technical field of transaction processing or to the functioning of the computer itself.  The claims do not amount to significantly more than the abstract idea itself.  
Moreover, Applicant argued that the present claims include the features of “transmitting the corrected value over a network data channel to a requesting client computer and clearing information to make funds accessible to a payee and causing a server to launch an application to run the electronic analysis”, which amount to significantly more than the abstract concept.  Examiner disagrees.  The July 2015 Update: Subject Matter Eligibility article states that “performing repetitive calculations” (e.g. analyzing data using algorithm), “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, "automating mental tasks", and “receiving or transmitting data over a network” are well-understood, routine, and conventional functions of computer.  “Transmitting the corrected value over a network data channel to a requesting client computer" is "receiving or transmitting data over a network"; "clearing information to make funds accessible to a payee" is "receiving, processing, and storing data”, “electronic recordkeeping”, and “automating mental tasks”, and “causing a server to launch an application to run the electronic analysis" is "transmitting data (transaction data and command) over a network".  Therefore, the claimed features, viewed individually, amount to nothing more than generic computer functions merely used to implement an abstract idea.
Furthermore, even when the claimed features are viewed as an ordered combination, the invention is merely an automation of process that could be done by human.  The claimed invention, as a whole, is an automated process of processing transaction information (written amounts on a check), comprising obtaining analytic preference, obtaining first and second amount from a check, comparing the first and second amounts, prompting human operator to manually enter the transaction amount if the first and second amounts differ, flagging transaction value based on comparison of the first and second amount, correcting the transaction amount, and transmitting the corrected value over a network.  The core of the process is the comparison of the first and second amounts extracted from the check and correcting the transaction value if the two amounts differ.  Such process can be and had been done by human operators (in the mind or with pen and pencil).  Obtaining information and transmitting corrected value via network are merely insignificant “extra solution”, because transmitting data over a network is well-understood, routine, and conventional computer functions and transmission of information can be done via other channels, such as conventional mail.  The newly added feature of “causing a server to launch an application to run the electronic analysis" merely shifts some of the computer processing from a local computer to a remote server.  Such practice is covered by the principle of “cloud computing” and is routinely done in the computer industry with well-understood benefits.  Therefore, the claims as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea.  In addition, the dependent claims 4-7, 9-11, 15-18, 20-22, 26-35, 37-38, and 40 do not recite any element that would amount to significantly more than the abstract idea.  Accordingly, the claims are not patent eligible.
Patent Board’s Answers to Applicant’s Answers:
	The followings are taken from Patent Board Decision filed on 09/25/2019.
 	We have reviewed all the arguments Appellants have submitted concerning the patent eligibility of the claims before us that stand rejected under 35U.S.C. § 101. (App. Br.1 7—9). We find that our analysis above substantially covers the substance of all the arguments, which have been made. But, for purposes of completeness, we will address various arguments in order to make individual rebuttals of same.
“Applicants respectfully submit that in this case, just as in Bancorp2, the computer is integral to the claimed invention. This is contrary to previous methods susceptible [sic] that were susceptible to human error.” (App. Br. 7).
We disagree with Appellants because merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility. See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“Using a computer to accelerate an ineligible mental process does not make that process patent-eligible.”); MySpace, Inc. v. GraphOn Corp., 672 F.3d 1250, 1267 (Fed. Cir. 2012) (“While running a particular process on a computer undeniably improves efficiency and accuracy, cloaking an otherwise abstract idea in the guise of a computer-implemented claim is insufficient to bring it within section 101.”).
Appellants argue, “[i]n this case, the computer is programmed in a specified manner, as demonstrated by the claims. Indeed, as specified in the claims, the manner in which the computer is programmed provides enhanced speed, accuracy and reliability, which is an improvement to existing computer technology.” (Appeal Br. 7).
We disagree with Appellants because a general purpose computer programmed to perform conventional functions does not amount to an inventive concept such that the claims are significantly more than the abstract idea. See EON Corp. IP Holdings LLC v. AT & TMobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (“A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”); Alice, 573 U.S. at 225—6 (applying an abstract idea, such as an algorithm, on a general purpose computer is not enough to transform a patent-ineligible abstract idea into a patent-eligible invention).
Citing to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016), Appellants argue, as “the Federal Circuit has held, even if elements of the claim are known or generic, the specific combination or order may provide an inventive concept.” (App. Br. 8, 9).
We disagree with Appellants first because, as found above, when considering the computer components as an ordered combination, they add nothing that is not already present when the steps are considered separately. Other than attorney argument, Appellants do not provide adequate evidence to the contrary. See App. Br. 8—9. And there is no further specification of particular technology for performing the steps. See Affinity Labs of Texas, LLCv. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”)
 	Appellants list various claim limitations between pages 8 through 9 in their Appeal Brief as examples of such improvements without providing evidence that they are improvements in the computer system itself as contrasted with a mental process of way of flagging a value in a database where a discrepancy is perceived. Although comparison and correction modules are by definition in some sense technological, the use of comparison and execute functions in a computer has become so notoriously settled that merely invoking them is no more than abstract conceptual advice to use well known technology for its intended purpose. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612—613 (Fed. Cir. 2016).
Appellants’ reliance on BASCOM is simply misplaced. In BASCOM, the Federal Circuit determined that the claimed installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user provided an inventive concept in that it gave the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the Internet Service Provider server. BASCOM, 827 F.3d at 1350. The court, thus, held that the second step of the Mayo/Alice framework was satisfied because the claimed invention “represents a ‘software-based invention that improve [s] the performance of the computer system itself.’” BASCOM, 827 F.3d at 1351. Here, Appellants do not identify, and we do not find, any such improvement to computer technology analogous to the ordered combination described in BASCOM or any additional element or elements recited in claim 1. That is, as claimed, the “scanner,” “comparison module,” “network data channel,” “correction module” and “server,” fail to yield an improvement in the functioning of a computer, or an improvement to another technology or technical field.
Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 5, 12, 15, 16, 23, 26, 27, 30-35, 37, 38, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bates (Pub. No.: US 2007/0205262), in view of Foth’198 (US Pub. No.: US 2007/0136198) and Foth’642 (Pub. No.: US 2007/0086642), and further in view of Deygout et al. (Pub. No.: US 2008/0243561) and Pond et al. (Pub. No.: US 2004/0030601).
	Terminology is defined as follows:

	First amount = courtesy amount = convenience amount = CAR
	Second amount = legal amount = LAR

 	As per claim 1, 12, and 23, Bates discloses a method for processing information (see abstract and paragraph 0007) comprising:
	providing a system of receiving and processing negotiable instruments including a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount (see paragraph 0028, Bates teaches using optical character recognition or similar recognition technology to determine the Convenience Amount Received (“CAR”) of the check (i.e., the amount of the check specified in numbers) and/or the Legal Amount Received (“LAR”) of the check (i.e., the amount of the check specified in letters or text; Examiner interprets Bates’ system running OCR software as a “scanner”), a communications interface that allows software and data to be transferred between computer system and external devices and a database for receiving a transaction value (see page 16 of Applicant’s specification, Examples of communication interfaces can include “a modern, a network interface (such as, for example, an Ethernet card), a communications port, and a PCMCIA slot and card”; one of ordinary skill in the art would know that Internet or other conventional computer network would allow software and data to be transferred between computer systems; moreover, MPEP 2106.05(d) clearly states “receiving or transmitting data over a network” is a well-understood, routine, and conventional function; see paragraph 0019 of Bates, the prior art clearly teaches a plurality of systems being connected by network, such as Internet); 

obtaining a first amount and a second amount from a transaction by scanning a document with a scanner (see paragraph 0007-0008 and 0026-0029), 

	electronically storing a scanned image of the document, wherein the document is a negotiable instrument (see paragraph 0023, prior art teaches scanning image of the check and forwarding the resulting check images to the check authorization system; examiner reasons that the prior must store the scanned images prior to forwarding the images to the authorization system in batches, and the authorization system must also store the check images prior to the authorization process, and furthermore, it would have been common sense to one of ordinary skill in the art at the time of invention to store the scanned images for recording and auditing purposes); 	

providing a comparison module, the system electronically analyzing the document by comparing the first amount and the second amount using the comparison module programmed to compare the first amount to the second amount to check for predetermined errors including a discrepancy between legal and courtesy amounts (see paragraph 0007, 0032, 0033, and 0035-0036; especially paragraph 0035 teaches “the payments engine 64 can first determine whether the CAR and the LAR of a check match (step 212)”, CAR = courtesy amount and LAR = legal amount), 

 	entering a transaction value into a database based on the first amount and thesecond amount if the first amount is the same as the second amount (see paragraph 0035, if the two amounts match, the payment engine will process the check based on the matched amount; processing the check is the same as entering a transaction value of the check into a database), and 

	sending the scanned image to a first operator and manually entering the transaction value into the database by the first operator if the first amount is not the same as the second amount (see paragraph 0037, “If the authorized transaction amount is incorrect for some reason, the error can be caught during the deposit reconciliation performed after the check is processed, and can be corrected manually”, and claim 8); 

electronically flagging the transaction value in a database when the values of the legal amount and the courtesy amount differ or the transaction value differs by one digit from the first or second amount, or when the transaction value differs from the second amount and the second amount is determined to have a specified degree of accuracy (see paragraph 0029-0030 and 0032-0033, “if one or both of the amounts identified by the payments engine 64 from  the check (e.g., the LAR and/or the CAR) do not match the amount authorized by the POS system 52, the payment engine 64 can follow appropriate business rules (step 108).  For example, the payments engine 64 can flag the check for further review”, the amount that was previously authorized by the check authorization system is a transaction value stored in a database); and

transmitting the corrected value over a network data channel to requesting client computer and clearing information to make funds accessible to a payee (see paragraph 0019 and 0030, Bates teaches a transaction processing system connected to a computer network; transaction amount is electronically transmitted over the network to an automated clearing house or ACH for clearing information to make funds available; paragraph 0032 and 0036-0038 teach correcting inconsistent transaction amount).

	Examiner further notes, Bates does not explicitly recites a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount.  However, this limitation is well-known in the field of remote banking.  Foth’198 and Foth’642 both teach this limitation.  Moreover, Bates does not explicitly teaches setting a predetermined surety level for electronic analysis and flagging the transaction value based on the predetermined surety level.  Examiner cites Foth’198 to address this deficiency and to support the argument that sending the scanned image to a first operator and manually entering the transaction value into the database by the first operator if there is detected discrepancy of transaction value was known prior to the present invention.

	Foth’198 teaches a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount (see paragraph 0018-0019 0022, and 0031);

setting a predetermined surety level for electronic analysis (see paragraph 0007, 0038, and claim 20, prior art teaches comparing a confidence score generated by the OCR process to a predetermined threshold level; the predetermined threshold level in the prior art is the same as the predetermined surety level in the present claim);

 	sending the scanned image to a first operator and manually entering the transaction value into the database by the first operator if the first amount is not the same as the second amount (see paragraph 0031-0033); and
	
	electronically flagging the transaction value in a database when the transaction value differs from the second amount and the second amount is determined to have a specified degree of accuracy based on the predetermined surety level (see paragraph 0007, 0038, and claim 20, prior art teaches determining whether a confidence score generated by the OCR process exceeds a predetermined threshold level; if the confidence score does not exceed the predetermined threshold level, the prior system flags the transaction and prompts human operator to manually enter transaction amount information; the predetermined threshold level in the prior art is the same as the predetermined surety level in the present claim).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bates with teaching from Foth’198 to include a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount; setting a predetermined surety level for electronic analysis; sending the scanned image to a first operator and manually entering the transaction value into the database by the first operator if the first amount is not the same as the second amount; and electronically flagging the transaction value in a database when the transaction value differs from the second amount and the second amount is determined to have a specified degree of accuracy based on the predetermined surety level.  The modification would have been obvious, because it is merely applying a known technique (i.e. flagging a transaction based on the confidence level not exceeding a predetermined threshold and prompting manual correction when error is detected) to a known method (i.e. processing check image) ready to provide predictable result (i.e. allow error detection sensitive to be adjustable and allow human intervention to resolve machine error).

	Regarding to the limitation, “correcting the transaction value with a correction module which is computer database accessible by operators at remote locations and electronically configured to be accessed and electronically configured to receive a corrected value from the comparison module for the document and apply computer control logic executed by a processor to cure a discrepancy”, there is no clear support in the specification that the discrepancy is automatically cured by computer control logic without human intervention.  Examiner notes this limitation is only mentioned in one paragraph of the specification.  Page 12, line 3-10 of the specification discloses, “If such errors are detected, the check information may be sent to a correction module 36 to cure the discrepancy.  The correction module may be a computer database accessible by operators at remote locations, for example.  Once the check information is cleared form the correction module, the funds indicated on the check may be made accessible to the payee”.  There is no mention that the discrepancy is actually corrected by computer control logic.  Yet, the specification discloses the correction module is accessible by human operators.  In page 4 and 5, the specification discloses “before flagging said transaction value, a transaction value is manually entered into a database if the first amount is not the same as the second amount” and page 8 discloses “the negotiable instrument value may also be entered manually”.  It is actually implied that a human operator is manually correcting the discrepancy.  

Examiner points out that Bates teaches using optical character recognition or similar recognition technology to determine the Convenience Amount Received (“CAR”) of the check (i.e., the amount of the check specified in numbers) and/or the Legal Amount Received (“LAR”) of the check (i.e., the amount of the check specified in letters or text) (see paragraph 0028).  If there is discrepancy between CAR and LAR, the payments engine can access the authorized transaction amount and use it to cure the discrepancy (see paragraph 0036).  The payment engine can request the authorized transaction amount associated with a particular check from the POS system and/or the check authorization system that authorized the check payment (see paragraph 0029 and 0033).  As such, Bates teaches accessing database (i.e. the POS system and/or the check authorization system) to obtain a correct transaction value to cure the discrepancy.  Bates also teaches an embodiment where human operator is queued to cure the discrepancy between CAR and LAR (see paragraph 0032-0033).  Thus, whether the discrepancy was actually cured by software or by a human operator, Bates teaches a similar limitation.

	Foth’642 teaches a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount (see paragraph 0003, 0014-0016, and 0018-0019); and

correcting the transaction value with a correction module which is computer database accessible by operators at remote locations and electronically configured to be accessed and electronically configured to receive a corrected value from the comparison module for the document and cure a discrepancy (see paragraph 0019-0021 teaches when the courtesy amount and the legal amount is unmatched, check images and entered dollar amounts are fed to the CAR/LAR software, which electronically cure the discrepancy based on probability; the prior art also clearly teaches that the CAR/LAR software is run on a remote server; also see paragraph 0003 and 0007-0008, the check amounts maybe corrected “manually or in cooperation with OCR software”, the prior art teaches the correction could be performed by OCR software).  In addition, Foth’642 also teaches the correction module is a server accessible by operators at remote locations, and the operators may manually correct the discrepancy (see paragraph 0025).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Bates and Foth’198 with teaching from Foth’642 to include a scanner configured to generate digital values for a numerical courtesy amount and an alphabetical legal amount; and correcting the transaction value with a correction module which is computer database accessible by operators at remote locations and electronically configured to be accessed and electronically configured to receive a corrected value from the comparison module for the document and apply computer control logic executed by a processor to cure a discrepancy.  The modification would have been obvious, because it is merely applying a known technique (i.e. scanner for extracting transaction amount from check and automated/manual correction of check values) to a known method (i.e. processing check image) ready to provide predictable result (i.e. reduce human burden in extracting data from check and correcting discrepancy).

	Examiner further notes, the combination of Bates, Foth’198, and Foth’642 does not explicitly teach causing a server to launch an application to run the electronic analysis.  Under the broadest reasonable interpretation, Examiner understood the claimed feature as triggering a server computer to launch an application (software program) from a remote computer.  This feature shifts the processing from the local computer to the remote server.  Such practice is well-known as “cloud computing” and regularly used in the computer industry.  To support this argument, Examiner cites Deygout.  

Deygout teaches causing a server to launch an application to run the electronic analysis (see paragraph 0050, “cause the server containing a computer program to launch an application to, for example, perform an analysis according to the described techniques.  In another implementation, the server may download an application to be run on the client to perform an analysis according to the described techniques").  Deygout's teaching suggests that performing analysis at a local computer and performing analysis at a remote server are interchangeable.  The prior art also clearly teaches causing a server to launch an application to run the electronic analysis.  Even though Deygout is directed to e-mail based travel check-in systems rather than check processing system, the principle of the prior art (i.e. causing a server to launch an application to run the electronic analysis rather than performing the analysis at a local computer) is applicable to any computer process.  Deygout’s practice of moving local computer process to remote server addresses the same problem the present claims sought to address – to reduce the system load of the local computer by utilizing cloud computing.  

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Bates, Foth’198, and Foth’642 with teaching from Deygout to include causing a server to launch an application to run the electronic analysis.  The modification would have been obvious, because it is merely applying a known technique (i.e. shifting computer process from local computer to remote server) to a known method (i.e. processing transaction information) ready to provide predictable result (i.e. utilizing the power of cloud computing and reducing system load of the local computer).

Examiner further notes the combination of Bates, Foth’198, Foth’642, and Deygout is silent with regard to the limitation, “a communications interface that allows software and data to be transferred between computer system and external devices via a channel including a cellular phone link”.  Applicant argued that neither Bates, Foth, nor Deygout teach this limitation, especially in combination with the correction module that corrects the transaction value to cure the discrepancy.  Examiner disagrees and points out that the first Apple iPhone was announced in January 2007 and went on sale in June 2007.  Before the iPhone, the first Blackberry smartphone was released in 2002, and the Blackberry smartphone supported push email, mobile telephone, text messaging, Internet faxing, web browsing and other wireless information services.  Moreover, many feature phones (non-smartphone) made by Nokia, Sony-Ericsson, etc. already had Internet capability via cellular network prior to the present application.  To support this argument, Examiner cites Pond et al. (Pub. No.: US 2004/0030601),

Pond teaches a communications interface that allows software and data to be transferred between computer system and external devices via a channel including a cellular phone link (see paragraph 0018, Pond teaches “mobile phone can be used as a means for data transfer between the portable computer and some other data processing equipment through a radio communication network”, and for establishing a connection to banks; mobile banking via cellular network was known prior to the present invention).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Bates, Foth’198, Foth’642 and Deygout with teaching from Pond to include a communications interface that allows software and data to be transferred between computer system and external devices via a channel including a cellular phone link.  The modification would have been obvious, because it is merely applying a known technique (i.e. transferring data via cellular network) to a known method (i.e. processing transaction information) ready to provide predictable result (i.e. utilizing known communication channel to transfer data).

	Claims 2, 3, 13, and 14 (Cancelled).

As per claim 4 and 15, Bates discloses further comprising sending a flagged transaction value to a second operator (see paragraph 0032-0033).
As per claim 5 and 16, Bates discloses wherein the operator analyzes at least one of the transaction value and first and second amounts (see paragraph 0032-0033).

Claim 8 and 19 (Cancelled).
	Claim 24 and 25 (Cancelled). 	As per claim 26, Bates discloses wherein the first value is a courtesy amount (see paragraph 0028-0036).
 	As per claim 27, Bates discloses wherein the second value is a legal amount (see paragraph 0028-0036).

As per claim 30, Bates discloses wherein said predetermined error comprises a difference of one digit between either the first value or second value and a document value (see paragraph 0029-0030 and 0032-0033, the amount that was previously authorized by the check authorization system is the document value; matching the first value or second value against a previously authorized amount is the same as checking whether there is a difference of one digit between the first value or second value and a document value).
As per claim 31, Bates discloses wherein said predetermined error comprises a difference between either the first value or second value and a document value (see paragraph 0029-0030 and 0032-0033, the amount that was previously authorized by the check authorization system is the document value). 

As per claim 32, 33, and 34, Bates discloses comparing document value to the first value and the second value and thereby identifying an operational error (see paragraph 0034 and 0036-0038).
As per claim 35 and 38, Bates discloses displaying the corrected value on a client display screen (Examiner notes displaying data on a computer screen is inherent basic function of a general purpose computer; paragraph 0032 teaches flagging checks with inconsistent amounts for further human review, and it is implied that the prior system must prompt the human operator to enter a corrected value and the value must be displayed on the human operator's screen in order to be validated and entered). 

Claim 36 and 39 (Cancelled).

As per claim 37 and 40, Bates does not explicitly disclose causing a server to download an application to perform the electronic analysis.

Deygout teaches causing a server to download an application to perform the electronic analysis (see paragraph 0050).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bates with teaching from Deygout to causing a server to download an application to perform the electronic analysis.  The modification would have been obvious, because causing a server to launch an application is one of the two ways to instruct a computer to perform a function. 



Claim 6-7, 9-11, 17-18, 20-22, and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bates (Pub. No.: US 2007/0205262), in view of Foth’198 (US Pub. No.: US 2007/0136198) and Foth’642 (Pub. No.: US 2007/0086642), and further in view of Deygout et al. (Pub. No.: US 2008/0243561) and Pond et al. (Pub. No.: US 2004/0030601) and US Patent No.: 5,689,579 to Josephson.  
As per claim 6 and 17, Bates discloses flagging the transaction valued when the transaction value is different from the first or second amount (see paragraph 0032).  However, Bates does not explicitly teach flagging the transaction value in a database when the transaction value differs from the first or second amount by a factor of ten.

Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches flagging the transaction value in a database when the transaction value differs from the first or second amount by a factor of ten (see column 4, line 5-28; column 5, line 5-28).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation.
 	As per claim 7 and 18, Bates discloses flagging the transaction valued when the transaction value is different from the first or second amount (see paragraph 0032).  However, Bates does not explicitly teach flagging the transaction value in a database when the transaction value differs from the first or second amount by a factor of one hundred.

Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches flagging the transaction value in a database when the transaction value differs from the first or second amount by a factor of hundred (see column 4, line 5-28; column 5, line 5-28).

 	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation.

As per claim 9 and 20, Bates discloses flagging the transaction valued when the transaction value is different from the first or second amount (see paragraph 0032).  However, Bates does not explicitly teach flagging the transaction value in a database if the first amount contains a double key press.

Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches flagging the transaction value in a database if the first amount contains a double key press (see column 4, line 5-28; column 5, line 5-28).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation.
 	As per claim 10 and 21, Bates does not disclose wherein the specified degree of accuracy is at least 80 percent.
Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches wherein the specified degree of accuracy is at least 80 percent (see column 4, line 5-28; column 5, line 5-28).

 	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation. 	As per claim 11 and 22, Bates does not disclose wherein the specified degree of accuracy is at least 90 percent.

Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches wherein the specified degree of accuracy is at least 90 percent (see column 4, line 5-28; column 5, line 5-28).

 	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation.
 As per claim 28, Bates does not disclose wherein said predetermined error comprises a double key press.

Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches flagging the transaction value in a database if the first amount contains a double key press (see column 4, line 5-28; column 5, line 5-28).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation.
As per claim 29, Bates does not disclose wherein said predetermined error comprises a difference of a factor of ten between the first or second value and a document value.

Josephson teaches a method for reconciliation that explicitly discloses various mismatch tolerance rules.  Josephson teaches flagging the transaction value in a database when the transaction value differs from the first or second amount by a factor of ten (see column 4, line 5-28; column 5, line 5-28).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bates reference with teaching from Josephson to include varying levels of mismatch tolerance factors of degrees of accuracy in order to achieve automation and prioritization in reconciliation.


Response to Remarks
Rejection under 35 U.S.C. 101
Applicant's arguments filed on 04/13/2022 with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argued that the claimed invention is “a system by which the errors of human operators can be electronically analyzed, flagged, and processed for correction”, which is in contrast to “conventional systems that depended on operator analysis”.  Examiner disagrees and points out that the error being analyzed and flagged is the error created by the person who wrote the check, not the error of the operator.  The claimed invention checks the legal amount against the courtesy amount on the check, and compare the amounts to a transaction value, then flags the check for correction by human operator when the values don’t match.  Such value checking can be performed by any off-the-shelf computer or by human.  As such, there is no improvement in computer function.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Applicant's arguments with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Rejection under 35 U.S.C. 103
	Applicant amended the independent claims by specifying that the predetermined errors including a discrepancy between legal and courtesy amounts.  Applicant then argued none of the cited prior arts suggest comparing legal and courtesy amounts.  Examiner disagrees and points out that such feature is taught by the previously quoted passage in Bates.  Paragraph 0035 of Bates teaches “the payments engine 64 can first determine whether the CAR and the LAR of a check match (step 212)”.  CAR = courtesy amount and LAR = legal amount.  Therefore, Bates has already taught the amended feature.  For these reasons, claim rejection under 35 U.S.C. 103 is also maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022